—Order, Supreme Court, New York County (Barry Cozier, J.), entered February 24, 2000, which granted defendants’ motion to dismiss the complaint on the ground of forum non conveniens, conditioned upon defendants’ consent to jurisdiction in the courts of Japan, unanimously affirmed, with costs.
Japan is clearly the more appropriate forum to litigate this action in which plaintiff alleges that defendants breached a commitment to provide mortgage financing that would have enabled plaintiff to purchase an office building in Tokyo, Japan. It is particularly pertinent that plaintiff is an Illinois limited liability company with a principal place of business in Hawaii, the relevant documents were generated in Japan, and the commitment letter was negotiated in Japan, signed by defendants’ representative in its Japanese branch office, and provided that it was to be governed and construed in accordance with the laws of Japan (see, Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 478-479, cert denied 469 US 1108). Concur — Rosenberger, J. P., Nardelli, Tom, Mazzarelli and Rubin, JJ.